Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 9 recite “the at least one circulation inlet” and “a second circulation inlet” which are considered indefinite as “the at least one circulation lacks” antecedent basis in the claims and you can’t have a second circulation inlet without a first.  For the purpose of examination, claims 8 and 9 are considered to be dependent upon claim 6, not claim 7.
Claim 10 recites “the at least one circulation outlet” which lacks antecedent basis on the claims.  For the purpose of examination, claim 10 is considered to be dependent upon claim 7, not claim 8.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10921037 Although the claims at issue are not identical, they are not patentably distinct from each other because 

Claim 1 is rejected in view of claims 1-17 of the allowed claims. 
Claim 2 is rejected in view of claim 2 of the allowed claims. 
Claim 3 is rejected in view of claim 3 of the allowed claims. 
Claim 4 is rejected in view of claim 4 of the allowed claims. 
Claim 5 is rejected in view of claim 5 of the allowed claims. 
Claim 6 is rejected in view of claim 6 of the allowed claims. 

Claim 8 is rejected in view of claim 8 of the allowed claims. 
Claim 9 is rejected in view of claim 9 of the allowed claims. 
Claim 10 is rejected in view of claim 10 of the allowed claims. 
Claim 11 is rejected in view of claim 11 of the allowed claims. 
Claim 12 is rejected in view of claim 12 of the allowed claims. 
Claim 13 is rejected in view of claim 13 of the allowed claims. 
Claim 14 is rejected in view of claim 14 of the allowed claims. 
Claim 15 is rejected in view of claim 15 of the allowed claims. 
Claim 16 is rejected in view of claim 16 of the allowed claims. 
Claim 17 is rejected in view of claim 17 of the allowed claims. 
Claim 18 is rejected in view of claim 1-17 of the allowed claims. 
Claim 19 is rejected in view of claim 11 of the allowed claims. 
Claim 20 is rejected in view of claim 16 of the allowed claims.

Allowable Subject Matter
Claims 1-20 would be allowable if the claims were to overcome the double patenting rejection and the claims rejected under 35 USC 112(b) were addressed to overcome that rejection.

The following is an examiner’s statement of reasons for allowance: the claims contain the same allowable subject matter as patent no. 10921037, which application this application depends from and as such are allowable for the same reason as those claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M KING/Primary Examiner, Art Unit 3763